 

FjL;e
U. 3 ms a met flew .\t
UNITED srATEs DlsTRICT CoURT D`U “"`"""" " ‘
soUTHERN DlsTRICT oF GEoRGlA 1919 JAN '9 AH lD‘ 37
AUoUsTA olvrsioN
UNITED srATEs oF AMERICA *
v. * 1117 cR 00035
ANTHoNY TYRoNE RoPER, *
oRDER for REMAND

On January 3, 2019 the defendant in the captioned case was sentenced to a term of 60
months in prison. For the reasons stated in open court at a hearing on January 8, 2019, the
defendant is remanded to the custody of the United States Marshal to begin serving the sentence

aforementioned

ORDER ENTERED at Augusta, Georgia, this 91h day of January 2019.

»!ZM;Q

UNITED GATES DISTRICT JUDGE

